        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 1 of 29




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                               ENTERED
                                                                                              10/29/2020
IN RE:                                          §
ISABEL MATA; aka VILLARREAL                     §       CASE NO: 16-33808
       Debtor                                   §
                                                §       CHAPTER 7
                                                §

                                 MEMORANDUM OPINION

        Cooper & Scully, P.C. filed an application seeking $42,028.39 in attorney’s fees and

expenses for work performed in Isabel Mata’s chapter 7 case between April 16, 2018 and August

5, 2019. Ricardo and Sylvia Aguirre, Ms. Mata’s brother and sister-in-law, objected to Cooper &

Scully’s application asserting Cooper & Scully billed excessively and unnecessarily. After

considering Cooper & Scully’s application and the Aguirres’ objections in light of the

requirements set forth in 11 U.S.C. § 330, the Court finds that Cooper & Scully is entitled to

$38,177.07 in professional fees and $618.39 in expenses.

                                       BACKGROUND

        The debtor, Isabel Mata, filed this case in 2016. Ms. Mata’s case has been burdened by

familial strife, centering on a dispute over the ownership of the Ms. Mata’s real estate. Trustee,

Rodney Tow, retained Cooper & Scully as general counsel to the estate. With Cooper & Scully’s

assistance, the Trustee eventually sold the property and began disbursing the proceeds from its

sale. Remaining in dispute, however, is the amount of compensation to which Cooper & Scully is

entitled.

                                   Isabel Mata’s Bankruptcy

        Ms. Mata, also known as Isabel Villareal, filed a voluntary chapter 13 petition on August

8, 2016. (ECF No. 1). Ms. Mata’s chapter 13 bankruptcy resulted in a confirmed plan. (ECF No.



                                              1 / 22
       Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 2 of 29




63). To fund the plan payments, Ms. Mata, through counsel, moved to sell real estate located at

3921 North Main Street, Houston, TX 77009. (ECF No. 55 at 1).1

       Ms. Mata’s property was the subject of an adversary proceeding filed by Ms. Mata against

Ricardo Aguirre, Ms. Mata’s brother, Sylvia Aguirre, Ricardo’s wife, and Mary Jones, Ms. Mata’s

sister. (Case No. 17-03054, ECF No. 1 at 2; see also ECF No. 49 at 2). Through this adversary

proceeding, Ms. Mata sought to quiet title to the real estate. (ECF No. 49 at 1). According to Ms.

Mata, she owned the property in fee simple by way of a handwritten instrument executed by Ms.

Mata’s deceased parents, which purported to convey Ms. Mata title to the property located at 3921

North Main. (ECF No. 49 at 3). On December 1, 2017, this Court found that the document

executed by Ms. Mata’s parents was not a warranty deed. (ECF No. 76 at 7). Therefore, the

document did not effect a present or future transfer of the property to Ms. Mata in fee simple.

(ECF No. 76 at 7).

       Because no transfer was effected by the instrument, the Court determined that Ms. Mata,

along with her siblings, retained interests in the property pursuant to Texas intestacy law. (ECF

No. 76 at 7). The Court did not, however, determine the amount of ownership held by each sibling.

(ECF No. 76 at 7). Instead, the parties were directed to come to an agreement as to each sibling’s

proportional interest. (ECF No. 76 at 7).

       On January 22, 2018, following the issuance of the Court’s judgment, the case was

converted to a chapter 7 case. (ECF No. 81 at 1). Rodney Tow was appointed as Trustee. (ECF

No. 83). The Court then entered a discharge order and found that there were no non-exempt assets

in the estate. (ECF No. 94; see also ECF No. 82 at 2).




       1
           This property is a commercial building, which Ms. Mata used as her residence.

                                                      2 / 22
       Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 3 of 29




                              Employment of Cooper & Scully, P.C.

       On April 17, 2018, the Trustee filed an application to employ Cooper & Scully, P.C. as

general counsel to the estate. (ECF No. 91 at 3). Specifically, the Trustee sought to employ Julie

Koenig. (ECF No. 91 at 4). Ms. Koenig has over 30 years of bankruptcy experience, including

significant experience representing chapter 7 trustees. (ECF No. 91 at 4–5). Additionally, Cooper

& Scully’s application proposed a billable rate of $425 per hour for attorney services and a billable

rate of $100 per hour for paralegal services. (ECF No. 91 at 7). Those services were to include:

“Fil[ing] motions to sell . . . Fil[ing] motions to compromise controversies . . . and Handl[ing]

miscellaneous legal matters associated with the estate.” (ECF No. 91 at 7). Any expenses arising

from Cooper & Scully’s employment were to be charged to the estate. (ECF No. 91 at 7).

       The Court granted the Trustee’s application to employ Cooper & Scully on May 3, 2018.

(ECF No. 96). However, on May 4, 2018, Ricardo and Sylvia Aguirre filed a joint motion

opposing the employment of Cooper & Scully. (See ECF No. 99). Then, on May 10, 2020, the

Aguirres filed a motion asking this Court to reconsider its order authorizing the employment of

Cooper & Scully. (See ECF No. 101). The Court held a hearing on the employment application

on June 26, 2018. During the hearing, the Court noted that it would not require the Trustee to

intervene in a familial dispute without counsel and by employing Cooper & Scully the Trustee was

fulfilling his fiduciary obligation to the estate. (6/28/2018 Hearing at 11:10:10). The Court denied

the Aguirre’s motion for reconsideration. (Case No. 16-33808, 6/26/2018, Courtroom Minutes).

                        Disputes Related to the Sale of Debtor’s Property

       The vast majority of Cooper & Scully’s work in this case relates to the sale of Ms. Mata’s

real property. As noted above, the Court first ordered the property sold on the Ms. Mata’s own

motion prior to the conversion of the case. (See ECF No. 64). The Court again ordered the



                                               3 / 22
         Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 4 of 29




property sold when the case was converted to chapter 7. (ECF No. 81 at 1).2 On October 3, 2018,

the Trustee, through Cooper & Scully, filed a motion to sell the property, free and clear of

encumbrances, to a buyer from which the Trustee received a good faith offer. (ECF No. 104 at 1–

3). The motion also sought authorization to use the sale proceeds to pay closing costs and fees,

pay pro-rata taxes due in 2018, and satisfy the outstanding secured claims of taxing authorities.

(ECF No. 104 at 4). Any remaining proceeds were to be distributed consistent with a separate

court order setting out the ownership interests held by each of Ms. Mata’s siblings. (ECF No. 104

at 4). The Court issued a final order authorizing the sale of the property under § 363(b), (f), (h).

(ECF No. 107 at 1–2).

         A.         Incessant Disputes Over the Division of Proceeds

         This order provoked responses from Raquel Villarreal Winn, Ms. Mata’s daughter, from

Olivia Reiner, Ms. Mata’s sister, and from Ms. Mata herself. (See ECF Nos. 105, 109, 110, 114).

Essentially, these responses alleged that the Court erred in its determination3 of how the proceeds

from the sale of the property were to be distributed. (See ECF Nos. 109, 110, 114). The Court set

a hearing on January 8, 2019 to consider these responses. (ECF No. 112 at 1).

         At the hearing, Ms. Mata, members of her family, and the Trustee, personally and through

counsel, presented arguments as to how the sale proceeds should be divided. (See generally

Hearing 1/08/2019 at 3:30). The Court made findings as to the proper division on the record,

which were memorialized in a written judgment. (See ECF No. 119).




          2
            Subsequently, the Trustee filed a motion requesting clarification of the Court’s conversion order, which
directed the Trustee to distribute the proceeds in accordance with the interests set out in Docket Entry No. 34, pp. 5 in
Adversary Case 17-03054. (ECF No. 90 at 1–2). Prior to resolving the Trustee’s motion for clarification, the Court
appointed Cooper & Scully.
         3
             ECF No. 81 at 1; see also Case No. 17-03054, ECF No. 34 at 5.

                                                        4 / 22
         Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 5 of 29




         After the hearing, Ms. Mata and her family again filed various motions attempting to

relitigate both the judgment finding that Ms. Mata did not own the property outright, (See ECF

Nos. 122, 123, 127), as well as the judgment determining the proportional ownership of each

member of the family. (See ECF Nos. 123, 125, 127, 154, 164). And again, the Court ruled on

the motions challenging its judgments. (See ECF Nos. 124, 131, 162; see also Case No. 17-03054,

ECF No. 69 at 1).4

         B.       Costly and Wasteful Litigation Impeding the Closing of the Sale

         While the Court worked through the disputes over the ownership of the property and the

distribution of the proceeds from its impending sale, another family conflict broke out over the

sale of the home. Ms. Mata and those family members holding interests in the property were

required to sign various documents prior to the closing of the sale. (ECF No. 133 at 2–3).

Additionally, the title company handling the closing required an underlying state court lawsuit to

be dismissed before closing could occur. (ECF No. 133 at 2).5 The Trustee informed Mr. and

Mrs. Aguirre of the need for their signatures on the closing documents and an agreed order

dismissing the state court suit. (ECF No. 133 at 3). The Aguirres refused to sign the necessary

documents. (ECF No. 133 at 3). The Trustee warned the Aguirres that their refusal would force

the Trustee to file a motion to compel the Aguirres to sign the documents. (ECF No. 133 at 3).

The Aguirres persisted in their refusal and the Trustee filed a motion to compel. (See ECF No.

133). On February 26, 2019, the Could entered an order directing the non-signing family members,


         4
           Notably, the Court disposed of one of Ms. Mata’s motions for reconsideration by noting that Ms. Mata
appealed the Court’s judgment. (ECF No. 131). Ms. Mata instituted her appeal on January 15, 2019. (Case No. 17-
03054, ECF No. 46 at 1). The appeal was subsequently dismissed for failure to file an appellate brief and failure to
designate items in the record for appeal. (Case No. 17-03054, ECF No. 66 at 1).
         5
           This state court action was filed by the Aguirres against Ms. Mata, Ms. Reiner, and Ms. Jones. (ECF No.
138-1 at 1). Essentially, the suit was an action to quiet title to the property. (ECF No. 138-1 at 1–3). In its Order, the
Court required all claims pertaining to ownership of the property be dismissed but did not require the dismissal of the
Aguirres’ claims for costs and attorneys’ fees. (ECF No. 136 at 1).

                                                         5 / 22
       Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 6 of 29




including the Aguirres, to sign all closing documents prepared by the Trustee and directing the

parties to dismiss the state court suit. (ECF No. 136 at 1).

       The sale process was also impeded by Ms. Mata’s refusal to vacate the property, thereby

preventing the Trustee from securing the property in advance of the closing. (ECF. No. 139 at 2–

3). Ms. Mata’s actions forced the Trustee to file a motion to compel Ms. Mata to vacate the

property. (ECF No. 139 1–3). The Court granted the Trustee’s motion and ordered Ms. Mata to

vacate the property. (ECF No. 140 at 1).

       Ms. Mata failed to vacate the property. (ECF No. 142 at 2). The Trustee again moved to

compel Ms. Mata to vacate the property and sought an order holding Ms. Mata in contempt for

violating the Court’s prior order. (ECF No. 142 at 1). The Court held a hearing on the Trustee’s

motion, at which Ms. Mata appeared with counsel. (ECF No. 144 at 1; see also 3/18/2019 Hearing

at 4:37:30). At the hearing, the Court again ordered Ms. Mata to vacate the property within one

week’s time and advised Ms. Mata that failing to do so would require the Court to direct the United

States Marshal Service to remove her from the property. (3/18/2019 Hearing at 4:56:54).

       Still, the Trustee was unable to close on the sale due to the Aguirres’ continued refusal to

sign the closing documents. On April 11, 2019, the Trustee filed a second motion to compel the

Aguirres to sign. (ECF No. 151 at 3–7). Again, the Court set a hearing on the Trustee’s motion

and ordered all non-signing parties to appear. (ECF No. 152 at 1–2). At this hearing, Mr. and

Mrs. Aguirre were ordered to sign the closing documents in open court. (4/23/2019 Hearing at

9:04:50; 9:19:55). They complied.

       On April 23, 2019, the same day the Court ordered the Aguirres to execute the closing

documents, Olivia Reiner filed an action in Texas state court against Ms. Mata seeking 35% of the

sale proceeds. (Case No. 19-03446, ECF No. 1-1 at 1–4). The Trustee removed the action to this



                                               6 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 7 of 29




Court pursuant to 28 U.S.C. §§ 1334(b) and 1452(a). (Case No. 19-03446, ECF No. 1 at 1–3).

After a hearing, at which the Court informed Ms. Reiner that her action was likely a violation of

Ms. Mata’s discharge injunction, the Court dismissed the adversary proceeding. (6/11/2019

Hearing at 3:02:00; see also Case No. 19-03446, ECF No. 5 at 1).

         Despite its swift dismissal, Ms. Reiner’s state court action further delayed the sale process.

(ECF No. 157 at 3). Specifically, the title company required an amended court order authorizing

the sale notwithstanding Ms. Reiner’s suit. (ECF No. 157 at 4).6 Per the title company’s request,

the Court issued an amended order. (ECF No. 158 at 1–2). And finally, on May 10, 2019, the sale

of the property closed. (ECF No. 163-1 at 1).

         C.       Obstructive Disputes Related to the Distribution of Sale Proceeds

         The Trustee then sought to distribute the proceeds from the sale, primarily to provide Ms.

Mata with the means to live. (ECF No. 168 at 2). Inevitably, another dispute ensued. (See

generally 7/11/2019 Hearing at 3:00). Again, the family members disagreed as to how the

proceeds should be divided between the siblings. (7/11/2019 Hearing at 3:11:15). Mr. Aguirre

asserted that the Trustee should not make an interim distribution. (7/11/2019 Hearing at 3:11:15).

Raquel Winn asserted that the Aguirres were not entitled to any portion of the proceeds at all.

(7/11/2019 Hearing at 3:17:32). Nevertheless, the Court granted the Trustee’s motion authorizing

an interim distribution of funds. (7/11/2019 Hearing at 3:26:00; see also ECF No. 170 at 1).

                                    Cooper & Scully’s Fee Application

         With the foregoing disputes resolved, Cooper & Scully filed its final fee application. (ECF

No. 174 at 2). In total, Cooper & Scully seeks $41,410.00 in fees and $618.39 in expenses. (ECF


         6
           The title company also requested that the amended order include authorization for the Trustee’s Counsel to
execute any amended settlement statements on behalf of the Aguirres and Ms. Reiner, as well as a directive to the
Trustee to hold all proceeds, less closing costs and other payments made on account of encumbrances on the property.
(ECF No. 157 at 4).

                                                       7 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 8 of 29




No. 174 at 1). The application details the work performed by Cooper & Scully, including: (1)

work related to the sale of the property; (2) work related to the distribution of the sale proceeds;

(3) determining the amount of back taxes encumbering the property; (4) preparation and

prosecution of the Trustee’s motions to compel; (5) work undertaken to resolve the state court

litigation impeding the sale; (6) work undertaken to resolve judgment liens impeding the sale; (7)

attempts to persuade Ms. Mata to vacate the property; (8) removal of Ms. Reiner’s state court

action; and (9) preparation of documents required for closing on the sale. (ECF No. 174 at 2–4).

This work required Cooper & Scully to expend 107.30 hours. (ECF No. 174 at 4).

         In response to Cooper & Scully’s application, the Aguirres filed a “Motion to Adjust

Attorneys’ Fees.” (ECF No. 179 at 1). In their motion, the Aguirres assert that Ms. Koenig: (1)

billed for work not necessary to the administration of the estate; (2) billed excessively for work

that others, specifically the realtor and the title company, should have performed; and (3) billed

for work that did not result in a benefit to the Aguirres or Mary Jones. (ECF No. 179 at 2–4).7

Thus, the Aguirres seek a reduction in Cooper & Scully’s fees. (ECF No. 179 at 4).

         The Court held a hearing to resolve the dispute. At the hearing, Ms. Koenig testified that

much of her work focused on the Trustee’s efforts to sell the property. (11/5/2019 Hearing at

1:40:45–2:00:50).8 Ms. Koenig also detailed the process by which she attributed fees to the actions

of various members of Ms. Mata’s family. (11/5/2019 Hearing at 2:18:00). In opposition, Mr.

Aguirre attempted to undermine the reasonableness and necessity of Ms. Koenig’s fees.


         7
          Additionally, the Aguirres asserted that the Trustee erroneously paid a dormant judgment lien, for which
the Aguirres are due reimbursement. (ECF No. 179 at 2–4).
          8
            Specifically, Ms. Koenig detailed how she aided the Trustee’s efforts: (1) to resolve the disputes between
the members of Ms. Mata’s family over the division of sale proceeds, (11/5/2019 Hearing at 1:41:10); (2) to effectuate
the closing of the sale of the property, which required Ms. Koenig to prepare multiple motions to compel and motions
seeking civil contempt findings, (11/5/2019 Hearing at 1:41:10); (3) to list the property for sale, which included
revising documents related to the sale, (11/5/2019 Hearing at 1:42:30, 1:45:55); and (4) to release encumbrances on
the property. (11/5/2019 Hearing at 1:55:00).

                                                       8 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 9 of 29




(11/5/2019 Hearing at 2:24:30–2:35:00).9 At the conclusion of the hearing, the Court directed the

Aguirres to file supplemental briefing clarifying their objections and authorized Cooper & Scully

to file a response. (11/5/2019 Hearing at 2:48:00).

         The Aguirres filed an “Amended Motion to Adjust Attorneys’ Fees.” (See ECF No. 183).

Largely, the Aguirres’ amended motion reiterated the objections to Cooper & Scully’s fee

application set out in their original motion. (ECF No. 183 at 1–5). In response, Cooper & Scully

clarified why it expended time on the tasks complained of by the Aguirres. (ECF No. 184 at 1–6).

However, Cooper & Scully conceded that a billing entry on account of a transcript order was

erroneously included because it was never actually ordered. (ECF No. 184 at 5–6). Additionally,

Cooper & Scully’s response attempted to justify the allocation of legal fees between the members

of Ms. Mata’s family. (ECF No. 184 at 7–9).10

         After the parties’ submitted their supplemental briefing, the Court took the matter under

advisement. This Memorandum Opinion resolves the dispute.

                                               JURISDICTION

         The District Court has jurisdiction over this proceeding under 28 U.S.C § 1334(a). This is

a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (C), and (O). Pursuant to 28 U.S.C.

§ 157(a), this proceeding has been referred to the Bankruptcy Court by General Order 2012-6.

                                                 DISCUSSION

         Cooper & Scully seeks professional fees pursuant to § 330(a). Ricardo and Silvia Aguirre

challenged this request, asserting Cooper & Scully billed for work unnecessarily undertaken and


         9
          Mr. Aguirre also tried to establish that the Trustee should not have paid an allegedly dormant judgment lien
encumbering the property. (11/5/2019 Hearing at 2:35:00). The Court noted that the erroneous payment of the
judgment likely had no bearing on whether Cooper & Scully were entitled to the compensation requested. (11/5/2019
Hearing at 2:48:00).
         10
           Cooper & Scully justified the allocation by asserting it would be unfair to force all members of Ms. Mata’s
family to shoulder costs incurred on account of the actions of only some family members. (ECF No. 184 at 8).

                                                       9 / 22
      Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 10 of 29




excessively carried out. Independent of the Aguirres’ challenge, the Court has a duty to examine

Cooper & Scully’s request. In re King, 546 B.R. 682, 701 (Bankr. S.D. Tex. 2016). Cooper &

Scully’s high fees are largely the result of the unnecessarily litigious family dispute, which

dominated this case. An examination of Cooper & Scully’s billing entries reveals a failure to

exercise “billing judgment” in requesting a small portion of the fees.        A reduction in the

compensation requested is appropriate. Set out below are the reasons the Court finds that Cooper

& Scully is entitled $38,795.46 in fees and expenses.

                                        Lodestar Method

       The lodestar amount is the starting point for determining the reasonable and necessary fees

to which a professional employed under § 327 is entitled. In re Pilgrim’s Pride Corp., 690 F.3d

650, 656 (5th Cir. 2012); In re Cahill, 428 F.3d 536, 539 (5th Cir. 2005). The appropriate lodestar

amount is calculated by multiplying the number of hours an attorney would reasonably spend on

similar work by the prevailing hourly rate in the community for that type of work. Cahill, 428

F.3d at 539; see In re Lopez, 576 B.R. 84, 92 (Bankr. S.D. Tex. 2017) (citing In re Rodriguez, 517

B.R. 724, 730 (Bankr. S.D. Tex. 2014)). Section 330(a)(3) affords the Court discretion to adjust

the rate charged and the number of hours billed. 11 U.S.C. § 330(a)(3)(A)–(B).

       Under § 330(a)(1), an attorney may be compensated for actual and necessary services

rendered, including services performed by paraprofessionals employed by the attorney. 11 U.S.C.

§ 330(a)(1)(A). Section 330(a)(3) provides the following six factors, which the Court must

consider when determining the reasonable amount compensation due:

               (A)    the time spent on such services;

               (B)    the rates charged for such services;




                                             10 / 22
      Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 11 of 29




               (C)     whether the services were necessary to the administration of, or
                       beneficial at the time at which the service was rendered toward the
                       completion of, a case under this title;

               (D)     whether the services performed within a reasonable amount of time
                       commensurate with the complexity, importance, and nature of the
                       problem, issue, or task addressed;

               (E)     with respect to a professional person, whether the person is board
                       certified or otherwise has demonstrated skill and experience in the
                       bankruptcy field; and

               (F)     whether the compensation is reasonable based on the customary
                       compensation charged by comparably skilled practitioners in cases
                       other than cases under this title.

11 U.S.C. § 330(a)(3). The use of the word “including” in § 330(a)(3) indicates the list is non-

exhaustive. In re Chapter 13 Fee Applications, 2006 WL 2850115 at *2; see Pilgrim’s Pride, 690

F.3d at 656. “Indeed, § 330(a)(3) mandates consideration of all relevant factors.” Chapter 13 Fee

Applications, 2006 WL 2850115 at * 2 (emphasis in original). Other relevant factors the Court

may consider are the twelve Johnson factors. Id.; see also Pilgrim’s Pride, 690 F.3d at 656. The

Johnson factors are:

               (1) The time and labor required; (2) The novelty and difficulty of the
               questions; (3) The skill requisite to perform the legal service properly; (4)
               The preclusion of other employment by the attorney due to acceptance of
               the case; (5) The customary fee; (6) Whether the fee is fixed or contingent;
               (7) Time limitations imposed by the client or other circumstances; (8) The
               amount involved and the results obtained; (9) The experience, reputation,
               and ability of the attorneys; (10) The “undesirability” of the case; (11) The
               nature and length of the professional relationship with the client; and (12)
               Awards in similar cases.

Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974).

       Under § 330(a)(3), bankruptcy courts are granted “considerable discretion” in adjusting the

lodestar amount up or down. Cahill, 428 F.3d at 540. This discretion authorizes the Court, “upon

motion or sua sponte, to award a compensation that is less than the amount requested.” Id. at 539.



                                              11 / 22
      Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 12 of 29




At the same time, this discretion must be exercised within the confines of the factors enumerated

in § 330(a)(3) and Johnson. Pilgrim’s Pride, 690 F.3d at 656; Lopez, 576 B.R. at 94. And

bankruptcy courts must describe the weight accorded to each factor and how each factor affects

the award adjustment. Cahill, 428 F.3d at 540 (internal citations omitted).

       Despite the discretion imbued on courts to adjust the lodestar, the lodestar amount is

presumed to represent the reasonable amount of compensation due for professional services. In re

Garza, No. 16-70444, 2020 WL 718444, at *5 (Bankr. S.D. Tex. Feb. 12, 2020) (citing Perdue v.

Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)). The party seeking compensation bears the

burden of demonstrating the reasonableness of the request. Louisiana Power & Light Co. v.

Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995) (citing Hensley v. Eckerhart, 461 U.S. 424, 437

(1983)).    To satisfy its burden, the applicant must produce documentation—normally

contemporaneous billing records—which justifies an award of the amount request. Id.

       Cooper & Scully seeks $41,410.00 in professional fees for its representation of the Chapter

7 Trustee, Rodney Tow. The following table provides a breakdown of the hours and rates charged

by Cooper & Scully:

            Attorney/Paralegal               Rate per Hour       Total Hours Billed
            Koenig, Julia                              $425.00                   94.4
            Garcia, Charlene                           $100.00                   12.9
            Total Compensation for Services Requested:                    $41,410.00


       In calculating the lodestar amount, the Court must begin by assessing whether the rates

charged and the hours expended are reasonable.

       A.      Reasonableness of the Hourly Rate

       The reasonable hourly rate for professional services is “calculated according to the

prevailing market rates in the relevant community.” Rodriguez, 517 B.R. at 731 (citing McClain

                                             12 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 13 of 29




v. Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir.2011)). Generally, the Court looks to the hourly

rates determined to be reasonable in similar cases. In re Cole, No. 18-35182, 2020 WL 4577236,

at *10 (Bankr. S.D. Tex. July 20, 2020) (citing In re Ahmadi, No. 17-34134, 2018 WL 6523094,

at *4 (Bankr. S.D. Tex. Dec. 10, 2018)).

         Cooper & Scully’s application provides rates for both paralegal and attorney services. Ms.

Garcia, a paralegal, billed at a rate of $100 per hour, which is equivalent to reasonable rates charged

by paraprofessionals in other cases. See, e.g., id. (approving hourly rates between $100 and $150

for paraprofessional services). Ms. Koenig too charged a reasonable rate. In her uncontroverted

testimony, Ms. Koenig established that her hourly rate of $425 per hour was on the “low end” of

the spectrum for work in similar cases. (November 5, 2019 Hearing at 1:38:30 PM). Additionally,

at this Court’s November 5 hearing, Ms. Koenig established her extensive experience representing

bankruptcy trustees. (November 5, 2019 Hearing at 1:38:30 PM). Moreover, similar hourly rates

have been found to be appropriate in chapter 7 cases. In re Ritchey, 512 B.R. 847, 869 (Bankr.

S.D. Tex. 2014) (accepting as reasonable an hourly rate of $450 per hour). Therefore, the Court

finds that the hourly rates billed by Cooper & Scully for professional services are reasonable.

         B.       Reasonableness of Hours Expended

         Section 330(a)(3) authorizes compensation only for those hours reasonably expended.

Cahill, 428 F.3d at 539. Determining whether the number of hours expended is reasonable requires

the Court to assess an applicant’s “billing judgment.” Cole, 2020 WL 4577236, at *10.11 The

applicant bears the burden of demonstrating billing judgment. Saizan v. Delta Concrete Prod. Co.,




         11
            “Billing judgment” is a term of art, which refers to an applicant’s use of discretion in differentiating
between work for which compensation is allowed and non-compensable work, which must be written off. See Alberti
v. Klevenhagen, 896 F.2d 927, 930 (5th Cir. 1990), opinion vacated in part on reh'g, 903 F.2d 352 (5th Cir. 1990)
(describing “billing judgment”). The Court utilizes the term as a term of art and not as a critique of counsel’s general
judgment.

                                                       13 / 22
      Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 14 of 29




448 F.3d 795, 799 (5th Cir. 2006) (citing Walker v. City of Mesquite, TX, 313 F.3d 246, 251 (5th

Cir. 2002)). To that end, billing judgment is demonstrated by evidence showing that the hours

charged were reasonable and that “unproductive, excessive, or redundant” hours were “written

off.” Id. A failure to exercise billing judgment is remedied by reducing the fee award by a

“percentage intended to substitute” appropriate billing judgment. In re Golden State Holdings,

Inc., No. 14-36650, 2018 WL 6584900, at *6 (Bankr. S.D. Tex. Dec. 12, 2018) (citing Alto-Shaam,

Inc. v. Manitowoc Co., No. 7:09-CV-018-O, 2012 WL 12978015, at *4 (N.D. Tex. Feb. 2, 2012)).

       This case demanded more time than a typical chapter 7 case. The increased demand is

attributable to the familial dispute over the ownership of Ms. Mata’s property and the significant

resistance the Trustee met in attempting to sell that property. However, Cooper & Scully’s billing

records show several instances in which appropriate billing judgment was not exercised. A

reduction in fees is appropriate.

               1.      Duplicative, Excessive, and Inadequately Documented Entries

       Fees for “duplicative, excessive, or inadequately documented work” may be reduced or

disallowed. Cole, 2020 WL 4577236, at *10. Work is excessive when, compared to similar work,

the amount billed for the work is inexplicably high. See In re 1002 Gemini Interests LLC, No. 11-

38815, 2015 WL 913542, at *10 (Bankr. S.D. Tex. Feb. 27, 2015) (finding work to be excessive

where fewer hours were billed for similar tasks previously undertaken). Billing for certain

“secretarial” tasks is also excessive. See In re Contreras, No. 16-34693, 2019 WL 1868622, at *3

(Bankr. S.D. Tex. Apr. 25, 2019) (“Just because . . . paralegals [are] performing secretarial work

does not make that work compensable.”); see also Alto-Shaam, Inc., 2012 WL 12978015, at *7

(reducing fees for excessively billed clerical tasks by 5% and by 10% where no evidence of billing

judgment was presented). Inadequately documented work includes time entries that are lumped



                                             14 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 15 of 29




together, “block-billed,”12 or vague, thereby preventing the Court from determining whether the

services described are compensable, much less reasonable. Lopez, 576 B.R. at 102 (citing In re

Digerati Tech., Inc., 537 B.R. 317, 333 (Bankr. S.D. Tex. 2015)); see also Gurule, 2017 WL

67671821, at *4. The Court can exercise broad discretion in disallowing fees on account of

vaguely or inadequately described work. Saizan v. Delta Concrete Prod. Co., 448 F.3d 795, 799

(5th Cir. 2006); Cahill, 428 F.3d at 541–42.

         Cooper & Scully’s billing records include some entries that indicate Ms. Koenig billed for

tasks excessively, some entries indicate that Ms. Koenig and Ms. Garcia billed for clerical work at

their full billable rates, other entries do not provide enough detail to allow their reasonableness to

be evaluated. See Lopez, 576 B.R. at 101–02. The following tables provide a sample of entries

that are either so excessive or so vague that the Court cannot assess their reasonableness.

 Date           Timekeeper         Description                                 Hours    Rate        Total Amount
                                                                                                    Billed
 4/11/2019      Koenig, Julie      Draft Second Emergency Motion to            5.00     $425.00 $2,125.00
                                   Compel and Order (2.1); identify,
                                   mark, highlight and prepare all
                                   exhibits for filing (1.8); email Ginnie
                                   for an updated Settlement Statement
                                   (0.1); review the statement - still has
                                   Mary Jones judgments - email Ginnie
                                   to remove them (0.2); review and
                                   mark revised Settlement Statement
                                   (0.1); prepare and file all documents
                                   (0.3); print filed documents (0.2);
                                   scanned and emailed to Ms. Do,
                                   Ricardo, Sylvia and Bert (0.2)



         The above billing entry from April 11 is a demonstrative instance of excessive billing. As

noted in the entry, Ms. Koenig spent 2.1 hours drafting a second motion to compel and then spent



         12
           “’[B]lock billing’ refers to the time-keeping method by which each lawyer and legal assistant enters total
daily time spent working on a case, rather than itemizing the time expended on specific tasks.” Gurule v. Land
Guardian, Inc., No. 4:15-CV-03487, 2017 WL 67671821, at *4 (S.D. Tex Oct. 24, 2017).

                                                      15 / 22
       Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 16 of 29




1.8 preparing exhibits to attach to that motion. After this preparation, Ms. Koenig continued to

prepare the documents for filing for 0.3 hours. And then Ms. Koenig spent 0.4 hours printing,

scanning, and emailing the filed documents. In total $2,125.00 was billed on account of the second

motion to compel. However, a review of the docket reveals that the second motion is essentially

the first motion to compel, (see ECF No. 133), with four additional pages of facts and no legal

authority. (see ECF No. 151). The eight exhibits to the motion include emails Ms. Koenig either

sent or received, as well as documents that were in Ms. Koenig’s custody at the time the motion

was drafted. (See ECF Nos. 155-1–155-8). Billing almost four hours preparing a simple motion,

which required no legal research or analysis, is excessive. The remainder of the time billed in this

entry could be fairly characterized as clerical work.

          A 25% reduction to excessive billing entries is an appropriate remedy. See, e.g., Cole,

2020 WL 4577236, at *13 (reducing excessive billing entries by 25%); see also Walker v. U.S.

Dep't of Hous. & Urban Dev., 99 F.3d 761, 770 (5th Cir. 1996) (reducing a fee award where no

evidence of billing judgment was exercised). While Cooper & Scully should be compensated for

work reasonably and efficiently undertaken, the Court should not approve these fees. These entries

are reduced by 25%, equivalent to a $828.75 reduction in fees. (See Appendix, entries 73–74,

118).13

          Cooper & Scully also requests fees for purely clerical work. Alto-Shaam, Inc., 2012 WL

12978015, at *7. Generally, attorneys’ fees for clerical tasks are not recoverable. Symetra, 2015

WL 6739022, at *8 (citing Abrams v. Baylor Coll. of Med., 805 F.2d 528, 535 (5th Cir.1986)).

When billing is appropriate, clerical tasks must be billed at a lower billing rate. Meadows v.


          13
           The billing entries related to other unsophisticated motions and pleadings are set out in Appendix A. (See
Appendix A, entries 73–74, 118). Entries 73 and 74 appear to be duplicative, with entry 74 describing essentially the
same task undertaken in 73 but requiring twice the time.


                                                      16 / 22
         Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 17 of 29




Latshaw Drilling Co., LLC, No. 3:15-CV-1173-N, 2020 WL 291582, at *4 (N.D. Tex. Jan. 21,

2020) (Champion v. ADT Sec. Servs., Inc., 2010 WL 4736908, at *6 (E.D. Tex. Nov. 16, 2010)).

         Cooper & Scully seeks fees for numerous clerical tasks, examples of which are contained

in the table below.14 The court disallows $1,577.50 in clerical billing, which is just over 3% of the

total amount requested. See Alto-Shaam, Inc., 2012 WL 12978015, at *7 (reducing the total fees

requested by 5% on account of improperly billed clerical work); see also Meadows, 2020 WL

291582, at *4 (reducing the total fees requested by 3% on account of improperly billed clerical

work).

 Date           Timekeeper        Description                            Hours      Rate          Total Amount
                                                                                                  Billed
 4/17/2018      Koenig, Julie     Scan, rename and send Listing          0.20       $425.00       $85.00
                                  Agreement to Brad.
 10/29/2018 Koenig, Julie         Save Order Authorizing Sale;           0.10       $425.00       $42.50
                                  send to Ginnie
 2/25/2019      Koenig, Julie     Draft Motion and Order to              1.50       $425.00       $637.50
                                  Compel and for Sanctions (1.2);
                                  prepare and file with the Court
                                  (0.2); save and email copies to
                                  Ricardo, Sylvia, Brent and
                                  Raquel
 3/13/2019      Garcia,           Mailed demand letter requesting        0.20       $100.00       $20.00
                Charlene          deeds with self addressed
                                  envelope
 3/18/2019      Garcia,           Sent reminder to Julie of today's      0.10       $100.00       $10.00
                Charlene          hearing


         Cooper & Scully’s fee award must be further reduced because certain billing entries contain

“block-billed” time. “Block-billed” time entries prevent the Court from parsing fees that are




         14
           The remaining entries containing non-compensable clerical tasks are set out in Appendix A. (See Appendix
A, entries 4–5, 8, 19, 21–22, 26, 46, 68, 71, 79, 82, 93, 95–96, 102, 109, 133, 143–44, 146, 149, 155, 158–59, 161,
164–65, 168, 177, 179, 184).

                                                     17 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 18 of 29




reasonable and necessary from fees that are not. Lopez, 576 B.R. at 102. Below is a table

containing time entries that exemplify “block-billing:”15


 Date           Timekeeper         Description                                Hours     Rate        Total Amount
                                                                                                    Billed
 1/16/2019      Koenig, Julie      Research underlying state court            1.00      $425.00 $425.00
                                   litigation; review pleadings and
                                   exhibits - Olivia never challenged
                                   the deed and the summary judgment
                                   has a certified copy attached; printed
                                   relevant documents and sent certified
                                   deed to Brent - all in preparation for
                                   today's hearing
 4/17/2019      Koenig, Julie      Scan highlighted Title Company             0.50      $425.00 $212.50
                                   Disclosures to myself and Charlene;
                                   go through the documents with
                                   Charlene so she can meet with Ms.
                                   Jones to get everything signed and
                                   notarized; email highlighted
                                   Disclosures to Bert Reiner with
                                   instructions on what his parents need
                                   to fill out and request for original by
                                   Monday, 4/22/19; email highlighted
                                   Disclosures to Mr & Mrs. Aguirre
                                   with same instructions


         Cooper & Scully’s January 16, 2019 entry contains three separate tasks and notes that 1

hour was expended on those tasks. However, the discrete amount of time spent on each task is not

included in the entry. As such, the Court cannot assess the reasonableness of the time expended.

In re 900 Corp., 327 B.R. 585, 598 (Bankr. N.D. Tex. 2005). Similarly, the April 14, 2019 entry

lumps four tasks together without specifying the amount of time spent on each individual task.

Troublingly, this entry, and others contained in Cooper & Scully’s application, include clerical

tasks in the description (i.e., scanning documents), but do not indicate whether that time was

“written-off.” Without knowledge of how much time was billed on account of each task described



         15
           The remaining “block-billed” entries are identified in Appendix A. (See Appendix A, entries 9, 23, 25, 43,
47,50, 58, 59, 75–77, 83–84, 88, 97, 120, 126, 147, 150, 163, 174)

                                                      18 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 19 of 29




in the entries or whether such time was “written-off,” the Court is unable to assess the

reasonableness of these requests. Id.

        Billing entries that do not detail their reasonableness or necessity may be reduced by an

amount determined by the Court to be appropriate. Lopez, 576 B.R. at 102; see also Symetra, 2015

WL 6739022, at *7 (noting that both a 10% reduction and a 40% reduction in block-billed time

were appropriate reductions based on the egregiousness of the block-billing in each instance). A

reduction in fees is appropriate due to the lack of specificity in these entries and the Court’s

inability to discern their reasonableness or necessity. Id. While the amount of “block-billed”

entries is not egregious,16 Cooper & Scully made no effort to demonstrate it wrote-off non-

compensable hours contained in the “block-billed” entries. See Saizan, 448 F.3d at 799. A 15%

reduction of “block-billed” entries is appropriate. See Symetra, 2015 WL 6739022, at *8 (finding

that courts have reasonably reduced fees by 15% for a failure to exercise billing judgment).

        Finally, Cooper & Scully concedes that the entry below was unnecessarily billed.

(Appendix A, entry 87). As such, it is disallowed.

 Date             Timekeeper       Description                     Hours    Rate       Total    Reason
                                                                                       Amount   Reduced
                                                                                       Billed
 3/13/2019        Koenig, Julie    Review Docket Sheet for         0.70     $425.00    $297.50 Unnecessary
                                   date of hearing; (0.1); pull
                                   transcript form from Court
                                   Website and complete to
                                   order a transcript of the
                                   1/8/19 hearing; (0.5); pull
                                   copy of transcribers from
                                   Court website




        16
             Contra Lopez, 576 B.R. at 101–02 (reducing 162.98 “block-billed” hours by 20%).


                                                     19 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 20 of 29




        Accordingly, Cooper & Scully requested compensation is reduced by $3,232.93 due to

excessive billing, improperly billed clerical work, “block-billed” entries, and unnecessarily billed

work.

                   2.       Remaining Billing Entries

        From its outset, Ms. Mata’s bankruptcy has been a tumultuous process, plagued by

persistent familial infighting. The infighting concerned the ownership of the property Ms. Mata

used as her home, the sale of the property, the sale’s closing, and the distribution of its proceeds.

The Court is cognizant of the fact that Ms. Mata and her family were attempting to protect their

rights by pushing back against the actions of the Trustee, the Court, and each other. However, the

Court also recognizes that their resistance created more work for the Trustee and Cooper &

Scully.17 Ms. Mata and her family were advised at the outset of Cooper & Scully’s employment

that their fights could lead to additional fees. Cooper & Scully reasonably expended the hours not

otherwise subject to reduction or disallowance.

        Cooper & Scully’s reasonable efforts include: (1) finalizing the sale of Ms. Mata’s home

and the distribution of sale proceeds;18 (2) time spent securing the property for sale and obtaining

the signatures necessary to the close the sale;19 (3) Ms. Koenig’s, and on occasion Ms. Garcia’s,

attendance at hearings set by the Court;20 (4) attempting to resolve issues raised by the two state




        17
          Ms. Koenig’s testimony in support of the fee application detailed how the family’s actions increased
Cooper & Scully’s workload beyond the Trustee’s initial estimate. (11/5/2019 Hearing at 1:40:45–2:00:50).
        18
           See Appendix A, entries 1–3, 5–7, 9–20, 23–25, 27–45, 47–62, 71–72, 75–78, 85, 89–91, 97, 105–17, 119–
32, 134, 136–37, 141, 145, 151–54, 156, 160, 164, 166, 173–75, 178.
        19
             See Appendix A, entries 60–67, 69–70, 72, 81–84, 92–94, 100–01, 103–04, 118–19, 126, 135–36.
        20
             See Appendix A, entries 15, 45, 101, 136, 145, 176, 182.


                                                       20 / 22
      Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 21 of 29




court lawsuits, which impeded the sale of Ms. Mata’s home;21 (5) aiding the Trustee’s efforts to

distribute the proceeds of the sale on an interim basis;22 and (6) preparation of the its fee

application. 11 U.S.C. § 330(a)(6).23

       Therefore, the lodestar amount is $38,177.07

       C.         Additional Lodestar Adjustment

       The Court finds an adjustment to the lodestar amount is not appropriate. Cooper & Scully

did not request an upward lodestar adjustment in its application. (ECF No. 174 at 4–5). Likewise,

the Aguirres do not seek a downward lodestar adjustment. Instead, the Aguirres asserted that

certain billing entries were unnecessary or excessive. The foregoing discussion considered all of

the Aguirres’ meritorious challenges to the reasonableness of Cooper & Scully’s request.

Furthermore, neither § 330(a)(3) nor the Johnson factors demand an adjustment of the lodestar

amount based on the facts before the Court.

       Accordingly, the Court finds the lodestar amount is an appropriate measure of the

compensation due to Cooper & Scully. See Garza, 2020 WL 718444, at *5 (“The Court begins

by noting the strong presumption of the reasonableness of the lodestar amount, and the fact that

Applicants must demonstrate a necessary adjustment to calculate a reasonable fee.”).

                                            Reasonable Expenses

       Cooper & Scully requested $618.39 in expenses. (ECF No. 174 at 1). These expenses

include filing fees, costs related to research, postage, and printing costs. (ECF No. 174-3 at 14–




       21
            See Appendix A, entries 50, 57, 73–78, 80, 85, 87–88, 138–42, 147–50, 157, 163, 176.
       22
            See Appendix A, entries 166, 173–75, 178, 180–83.
       23
            See Appendix A, entries 167–70, 172–75, 185.

                                                     21 / 22
        Case 16-33808 Document 188 Filed in TXSB on 10/29/20 Page 22 of 29




16). The Aguirres did not challenge the reasonableness of these expenses. Accordingly, Cooper

& Scully may recover all $618.39 in requested expenses. See Ahmadi, 2018 WL 6523094, at *5.

                             Allocation of Attorneys’ Fees and Costs

        Finally, the Trustee allocated Cooper & Scully’s costs and fees between the estate, Ms.

Mata, and members of Ms. Mata’s family. Consistent with this Memorandum Opinion, the Trustee

should revise the allocation of attorneys’ fees.

                                         CONCLUSION
        Cooper & Scully is entitled to $38,177.07 in fees and $618.39 in expenses. The Court will

issue an Order consistent with this Memorandum Opinion. The table below illustrates the

allowance and disallowance of fees and expenses:

 Requested Fee & Expenses         Amount       Subtotal          Total
 Fess
                       Requested   $ 41,410.00
                                                    $ 41,410.00
 Less
                  Excessive Fees      $ 828.75
                    Clerical Fees   $ 1,577.50
                Block-Billed Fees     $ 529.18
                Unnecessary Fees      $ 297.50
                                                      $ 3,232.93
                                                                                    $ 38,177.07

 Expenses
                            Requested         $ 618.39
                                                                 $ 618.39
 Less                                              $ 0.00
                                                                                       $ 618.39

 Allowed Fees & Expenses                                                            $ 38,795.46

         SIGNED 10/29/2020

                                                      ___________________________________
                                                                    Marvin Isgur
                                                           United States Bankruptcy Judge


                                               22 / 22
                                                Case 16-33808 Document 188IsabelFiled    in TXSB on 10/29/20 Page 23 of 29
                                                                                 Mata - 16-033808
                                                                                                                               Appendix A


             Glossary           BB          Block-Billed entries, reduced by 15%
                                 E          Excessive entries, reduced by 25%
                                UN          Unnecessary work, allowed at $0.00
                                 C          Clerical work, allowed at $0.00. Amount disallowed in mixed entries included in paranthetical.
                                 A          Allowed in full
                                                                                                                                                                                                         Amount                               Disallowance
Entry          Date          Attorney                                                                  Detailed Description                                                            Rate   Hours    Requested   Allowed     Disallowed    (See Glossary)

         1   4/16/2018     Koenig, Julie    Review schedules, sofa, adversary, delineation of heirs, etc.                                                                               0.70 $425.00     $297.50    $297.50          $0.00         A

         2   4/16/2018     Koenig, Julie    Review Listing Agreement, save agreement, make changes re: estate interest, etc.                                                            1.10 $425.00     $467.50    $467.50          $0.00         A

         3   4/16/2018     Koenig, Julie    Review provisions of Seller's Disclosure - Trustee cannot attest to any of it; add language to that effect;                                 0.60 $425.00     $255.00    $255.00          $0.00         A

         4   4/16/2018    Garcia, Charlene Prepared conflict matter number request and forward to conflicts. Opened file in Clients and Scan folders.                                   0.20 $100.00      $20.00      $0.00         $20.00         C

         5   4/17/2018     Koenig, Julie    Review and revise Seller's Disclosures to Listing Agreement (0.2); scan and print; (0.1); discuss with Trustee                              0.40 $425.00     $170.00    $127.50         $42.50      C (0.1)

         6   4/17/2018     Koenig, Julie    Draft Application to Employ C&S, Order & Notice                                                                                             1.50 $425.00     $637.50    $637.50          $0.00         A

         7   4/17/2018     Koenig, Julie    Obtain the Trustee's signature on the Listing Agreement                                                                                     0.20 $425.00      $85.00     $85.00          $0.00         A

         8   4/17/2018     Koenig, Julie    Scan, rename and send Listing Agreement to Brad.                                                                                            0.20 $425.00      $85.00      $0.00         $85.00         C
                                            Pull service list from PACER; revise Application to Employ C&S as per Trustee; prepare and file with the Court - gave to Erika to mail
         9   4/17/2018     Koenig, Julie    out.                                                                                                                                        0.40 $425.00     $170.00    $144.50         $25.50        BB
                                            Draft application & order to employ Brad Shumway and Pin Drop Real Estate as realtors; review website, etc.; draft declaration; email
        10   4/18/2018     Koenig, Julie    to Brad for execution                                                                                                                       1.10 $425.00     $467.50    $467.50          $0.00         A

        11    5/1/2018     Koenig, Julie    Left message for Brad to call re: realtor's declaration; spoke to Brad re: same.                                                            0.10 $425.00      $42.50     $42.50          $0.00         A

        12    5/1/2018     Koenig, Julie    Review schedules and notes regarding exemptions (0.4); discuss with Trustee on how to handle objection/sale                                 0.60 $425.00     $255.00    $255.00          $0.00         A

        13    5/2/2018    Garcia, Charlene Notarize Declaration for Robert Shumway                                                                                                      0.20 $100.00      $20.00     $20.00          $0.00         A

        14   6/26/2018     Koenig, Julie    Spoke to Realtor re: listing and showings; prepared for hearing                                                                             0.50 $425.00     $212.50    $212.50          $0.00         A

        15   6/26/2018     Koenig, Julie    Attend hearing on motion to reconsider                                                                                                      1.00 $425.00     $425.00    $425.00          $0.00         A
                                            Spoke to Ori Batagower at NewQuest Properties regarding an offer on the Mata's house and how to proceed; emailed the Trustee re:
        16   9/12/2018     Koenig, Julie    same; reviewed and responded to Ori's email re: same                                                                                        0.30 $425.00     $127.50    $127.50          $0.00         A

        17   9/24/2018     Koenig, Julie    Review, mark, scan and revise commercial contract (1.3); draft Trustee's Addendum (0.3); email to the Trustee and Brad                      1.70 $425.00     $722.50    $722.50          $0.00         A

        18   10/1/2018     Koenig, Julie    REview and respond to the Trustee's email regarding the commercial contract                                                                 0.10 $425.00      $42.50     $42.50          $0.00         A

                                            Review commercial contract for completeness and save as a pdf (0.2); add Exhibit A as a footer to the contract (0.1); begin drafting
                                            Motion to Sell including checking schedules, claims register and HCAD for information to include in the Motion (1.8); review docket
                                            sheet for main case and adversary to determine distribution of proceeds - print page 5 of ECF #34 for reference (0.4); discuss with the
                                            Trustee - only pay commissions, closing costs and taxes - remaining to be distributed under separate order (0.2); finish drafting motion
        19   10/3/2018     Koenig, Julie    to sell and order (0.6); prepare and file with the Court (0.2); gave to Erika to mail out.                                                  3.60 $425.00   $1,530.00   $1,487.50        $42.50      C (0.1)
                                            Work with Ginnie on the deeds, attempting to determine the true legal description of the property from warranty deeds filed of record
        20   10/9/2018     Koenig, Julie    vs. HCAD legal description                                                                                                                  0.50 $425.00     $212.50    $212.50          $0.00         A

        21   10/29/2018    Koenig, Julie    Save Order Authorizing Sale; send to Ginnie                                                                                                 0.10 $425.00      $42.50      $0.00         $42.50         C

        22   10/31/2018   Garcia, Charlene Mailed Certified Copy of Order Approving Sale to Ginnie Rogers                                                                               0.10 $100.00      $10.00      $0.00         $10.00         C
                                            Review order setting hearing; review letters referenced in the orders and attachments; search probate records and texasfile.com for
        23   11/27/2018    Koenig, Julie    information on transfers                                                                                                                    0.70 $425.00     $297.50    $252.87         $44.63        BB

        24   11/27/2018    Koenig, Julie    Call Ginnie to check on status of closing; she will update title and send it to me - still problems with the City to work out.              0.20 $425.00      $85.00     $85.00          $0.00         A

        25   11/27/2018    Koenig, Julie    Draft Notice of Hearing on Letters; add Olivia Reiner to service list; prepare and file with the Court; gave to Erika to mail out.          0.40 $425.00     $170.00    $144.50         $25.50        BB

        26   11/27/2018   Garcia, Charlene Mail out- Order Setting Hearing                                                                                                              0.30 $100.00      $30.00      $0.00         $30.00         C




                                                                                                                                  1/7
                                                Case 16-33808 Document 188IsabelFiled    in TXSB on 10/29/20 Page 24 of 29
                                                                                 Mata - 16-033808
                                                                                                                               Appendix A


             Glossary           BB          Block-Billed entries, reduced by 15%
                                 E          Excessive entries, reduced by 25%
                                UN          Unnecessary work, allowed at $0.00
                                 C          Clerical work, allowed at $0.00. Amount disallowed in mixed entries included in paranthetical.
                                 A          Allowed in full
                                                                                                                                                                                                          Amount                               Disallowance
Entry          Date          Attorney                                                                   Detailed Description                                                            Rate   Hours    Requested   Allowed     Disallowed    (See Glossary)

                                            Review email from Julie Warren re: daughter claiming Ms. Mata has interest in other properties;(0.1); research CAD for Harris,
        27   12/14/2018    Koenig, Julie    Montgomery and Fort Bend Counties - print results; (0.4); spoke to Rachael, Ms. Mata's daughter re: same; made notes.                        0.60 $425.00     $255.00    $255.00          $0.00         A
                                            Read long email from Ms. Mata's daughter regarding her grandparent's properties, the children's inheritance, and potential estate assets;
        28   12/18/2018    Koenig, Julie    ask her to send the deeds.                                                                                                                   0.30 $425.00     $127.50    $127.50          $0.00         A

        29   12/18/2018    Koenig, Julie    Review and respond to Raquel's email regarding deeds to the properties                                                                       0.10 $425.00      $42.50     $42.50          $0.00         A

        30   12/18/2018    Koenig, Julie    Review email from Raquel and attached deeds and affidavits to her Mom from Ricardo and Olivia                                                0.40 $425.00     $170.00    $170.00          $0.00         A
                                            Review email from Raquel with attached deeds from her Mom to Ricardo; (0.3); compare deed from Ricardo to Isabel with deed from
        31   12/18/2018    Koenig, Julie    Isabel to Ricardo - did he take part of 3921 N. Main?                                                                                        0.50 $425.00     $212.50    $212.50          $0.00         A
                                            Review adversary proceeding documents - make notes of parents, children and deeds; review orders setting hearings - print and save
                                            relevant documents; (1.4); review documents from main case and letters regarding the distribution of proceeds from the sale of 3921 N.
        32   12/18/2018    Koenig, Julie    Main.                                                                                                                                        1.80 $425.00     $765.00    $765.00          $0.00         A

        33   12/18/2018    Koenig, Julie    Review emails from Raquel and attached checks; maps, etc.                                                                                    0.20 $425.00      $85.00     $85.00          $0.00         A

        34   12/18/2018    Koenig, Julie    Discuss case with the Trustee re: potential estate property, hearings in the adversary, distribution to heirs, etc.                          0.50 $425.00     $212.50    $212.50          $0.00         A
                                            Spoke to Ginnie Rogers at American Title re: potential for Ricardo to have retained part of once was 3921 N. Main in his deed to 206
        35   12/18/2018    Koenig, Julie    Walton; discussed title policy findings, closing, etc.                                                                                       0.30 $425.00     $127.50    $127.50          $0.00         A

        36   12/18/2018    Koenig, Julie    Continue working on intestate succession on all properties inherited from the parents                                                        1.10 $425.00     $467.50    $467.50          $0.00         A

        37   12/19/2018    Koenig, Julie    Map out inheritance percentages per property; (0.7); email to Raquel and Ginnie for assistance.                                              0.80 $425.00     $340.00    $340.00          $0.00         A
                                            Pull tax bill on 3921 N. Main; (0.2); pull HCAD proof of claim; (0.1); determine taxes owed by each relative - flawed because of dates
        38   12/19/2018    Koenig, Julie    (0.3); emailed Tara for a breakdown of total taxes owed by year (0.1)                                                                        0.70 $425.00     $297.50    $297.50          $0.00         A
                                            Spoke to Pam at Keever Law regarding title to 206 Walton and 3931 N. Main; She will have Ginnie pull a full title commitment on
        39   12/19/2018    Koenig, Julie    both properties                                                                                                                              0.30 $425.00     $127.50    $127.50          $0.00         A

        40   12/19/2018    Koenig, Julie    Spoke to Raquel regarding the property division and the other properties                                                                     0.20 $425.00      $85.00     $85.00          $0.00         A

        41   12/20/2018    Koenig, Julie    spreadsheet taxes from 1994 to 2018 with allocations of taxes due per ownership interest                                                     3.20 $425.00   $1,360.00   $1,360.00         $0.00         A

        42    1/2/2019     Koenig, Julie    Review emails and tax payment information from Raquel; asked her to send Reese Baker's client agreement                                      0.40 $425.00     $170.00    $170.00          $0.00         A

        43    1/3/2019     Koenig, Julie    Print and review client retainer agreement from Reese Baker and deed from Ricardo to Sylvia regarding Ms. Mata's property                    0.20 $425.00      $85.00     $72.25         $12.75        BB

        44    1/8/2019     Koenig, Julie    Identify, mark and print exhibits and prepare exhibit list (2.4); prepare cover sheet and give to Charlene to bind for the Court             2.50 $425.00   $1,062.50   $1,062.50         $0.00         A

        45    1/8/2019     Koenig, Julie    Attend hearings on division of proceeds from sale of N. Main Street                                                                          1.50 $425.00     $637.50    $637.50          $0.00         A

        46    1/8/2019    Garcia, Charlene Prepared Exhibit List notebooks per scheduled hearing this afternoon                                                                          2.50 $100.00     $250.00      $0.00        $250.00         C
                                            Spoke to Ricardo re: discrepancy in amounts for Mary and Sylvia; reviewed Judge Isgur's percentages and Mr. Aguirre's and he is
                                            correct, there is a discrepancy with Mary's inheritance from Benito not going to Sylvia. Revised and printed my spreadsheet for the
        47    1/9/2019     Koenig, Julie    Trustee                                                                                                                                      0.30 $425.00     $127.50    $108.37         $19.13        BB

        48   1/14/2019     Koenig, Julie    Review and respond to Raquel's email regarding the division of funds                                                                         0.10 $425.00      $42.50     $42.50          $0.00         A
                                            Review email from Brent, Olivia's son regarding her deed; pulled and printed the deed Ginnie sent and asked her how hard it would be
        49   1/16/2019     Koenig, Julie    to get a certified copy; responded to Brent's email                                                                                          0.20 $425.00      $85.00     $85.00          $0.00         A

                                            Research underlying state court litigation; review pleadings and exhibits - Olivia never challenged the deed and the summary judgment
        50   1/16/2019     Koenig, Julie    has a certified copy attached; printed relevant documents and sent certified deed to Brent - all in preparation for today's hearing          1.00 $425.00     $425.00    $361.25         $63.75        BB

        51   1/16/2019     Koenig, Julie    Met with the Trustee and the Mata and Aguirre families to discuss the costs of sale; distribution of proceeds, their objections, etc         2.00 $425.00     $850.00    $850.00          $0.00         A




                                                                                                                                   2/7
                                                Case 16-33808 Document 188IsabelFiled    in TXSB on 10/29/20 Page 25 of 29
                                                                                 Mata - 16-033808
                                                                                                                              Appendix A


             Glossary          BB           Block-Billed entries, reduced by 15%
                                E           Excessive entries, reduced by 25%
                               UN           Unnecessary work, allowed at $0.00
                                C           Clerical work, allowed at $0.00. Amount disallowed in mixed entries included in paranthetical.
                                A           Allowed in full
                                                                                                                                                                                                              Amount                              Disallowance
Entry          Date         Attorney                                                                    Detailed Description                                                                Rate   Hours    Requested   Allowed    Disallowed    (See Glossary)

        52   1/21/2019    Koenig, Julie     REview and respond to Raquel's email regarding Mr. Baker's proof of claim                                                                        0.10 $425.00      $42.50     $42.50         $0.00         A

        53   1/25/2019    Koenig, Julie     Read Court's Order on the latest filings by Raquel and Bert; save and email the order to them                                                    0.20 $425.00      $85.00     $85.00         $0.00         A

        54   1/29/2019    Koenig, Julie     Review and respond to Raquel's inquiry regarding closing                                                                                         0.10 $425.00      $42.50     $42.50         $0.00         A
                                            Pull names of all interest holders and the order authorizing the sale; (0.2); draft Trustee's deed with vendor's lien; (0.7); email to Ginnie
        55   1/29/2019    Koenig, Julie     & Pam                                                                                                                                            1.00 $425.00     $425.00    $425.00         $0.00         A
                                          Received a telephone call from Ricardo stating he was checking status on an ER Hearing Julie was going to file in regards to the
                                          dispute of the property. He also stated he is not getting notices that Ted files. He filed a motion for more fee payments and he did not
                                          get notice and wants to attend that meeting. He stated he needs a breakdown of Ted's and Julie's fees. I emailed Julie with this
        56   1/31/2019   Garcia, Charlene information                                                                                                                                        0.30 $100.00      $30.00     $30.00         $0.00         A
                                          Review Schedule C #7 for style of lawsuit (0.1); research lawsuit on the Harris County Clerk's website and print relevant documents
                                          (0.4); draft Agreed Final Order of Dismissal (0.6); spoke to Ed Harrell's secretary re: dismissing as to his client Olivia Reiner; (0.2);
                                          attempted to contact Ms. Mata's state court counsel - no answer - sent him an email re: signing the order (0.1); returned Ricardo's call
        57   2/6/2019     Koenig, Julie and left a message                                                                                                                                   1.50 $425.00     $637.50    $637.50         $0.00         A
                                            Discuss closing with the Trustee; pull a copy of the information sheet required by Ginnie; emailed Raquel, Bert and Sylvia re: a meeting
        58   2/20/2019    Koenig, Julie     - attached the Trustee's Deed and the information sheet                                                                                          0.30 $425.00     $127.50    $108.37        $19.13        BB
                                            Discuss Ricardo's email with the Trustee; email Agreed Order of Dismissal of the state court litigation to Ed Harrell and Ghazal Vahora
        59   2/21/2019    Koenig, Julie     for execution with an explanation                                                                                                                0.40 $425.00     $170.00    $144.50        $25.50        BB

        60   2/21/2019    Koenig, Julie     Draft email to Ricardo & Sylvia - send to the Trustee, review his response; revise and send the email regarding motion to compel                 0.20 $425.00      $85.00     $85.00         $0.00         A

        61   2/21/2019    Koenig, Julie     Discussed documents to be signed with Bert; discussed appeals, etc.; emailed documents to Bert for his mother to sign.                           0.30 $425.00     $127.50    $127.50         $0.00         A

        62   2/25/2019    Koenig, Julie     Conference call with the Trustee and Ricardo Aguirre                                                                                             0.20 $425.00      $85.00     $85.00         $0.00         A
                                            Draft Motion and Order to Compel and for Sanctions (1.2); prepare and file with the Court (0.2); save and email copies to Ricardo,
        63   2/25/2019    Koenig, Julie     Sylvia, Brent and Raquel                                                                                                                         1.50 $425.00     $637.50    $637.50         $0.00         A

        64   2/25/2019    Koenig, Julie     REview Court's remarks on docket (0.1); draft Order Granting Trustee's Motion to Compel (0.6); email to the Trustee                              0.80 $425.00     $340.00    $340.00         $0.00         A

        65   2/25/2019    Koenig, Julie     Spoke to Raquel re: the motion                                                                                                                   0.10 $425.00      $42.50     $42.50         $0.00         A

        66   2/25/2019    Koenig, Julie     Spoke to the Trustee re: Order Granting Motion to Compel (0.1); conference call with Ginnie 2x re: Settlement Statement                          0.30 $425.00     $127.50    $127.50         $0.00         A

        67   2/25/2019    Koenig, Julie   Prepare Exhibits A - C for filing, prepare Order for filing                                                                                        0.30 $425.00     $127.50    $127.50         $0.00         A
                                          Mailed Trustee's ER Motion to Compel Execution of Closing Documents and for Sanctions a Hearing Request and Order Setting
        68   2/25/2019   Garcia, Charlene Hearing to Mary Jones per Julie's request                                                                                                          0.20 $100.00      $20.00      $0.00        $20.00         C
                                          Discuss proposed order and settlement statement with the Trustee; revise the Order to remove the settlement statement and add a
        69   2/26/2019    Koenig, Julie footnote re: when it is anticipated                                                                                                                  0.30 $425.00     $127.50    $127.50         $0.00         A

        70   2/26/2019    Koenig, Julie     Review and respond to Bert's email regarding the documents for Ms. Reiner to sign; attach the documents again.                                   0.20 $425.00      $85.00     $85.00         $0.00         A
                                            Scan, footnote and attach exhibits to Trustee's Special Warranty Deed (0.3); prepare all documents and file with the Court (0.5);
                                            receive, print, scan, rename and email proposed order and exhibits to Ms. Do with a copy to the Trustee, Ricardo, Sylvia, Raquel and
        71   2/26/2019    Koenig, Julie     Bert.                                                                                                                                            1.00 $425.00     $425.00    $340.00        $85.00      C (0.2)

        72   2/27/2019    Koenig, Julie     Review Brad Shumway's email regarding the City issues                                                                                            0.10 $425.00      $42.50     $42.50         $0.00         A
                                            Pull and review pleadings in state court litigation; (0.4); discuss counter-claims with the Trustee (0.1); draft joint notice of partial non-
        73   3/5/2019     Koenig, Julie     suit (0.6); revise as per Fred's suggestions (0.2); send to Ginnie for underwriting's approval                                                   1.40 $425.00     $595.00    $446.25       $148.75         E
                                            Read Ginnie's email with underwriter's comments; (0.1) Draft Joint Motion and Order for Partial Non-Suit as per underwriter's
        74   3/6/2019     Koenig, Julie     instructions (1.2); Email to Ginnie for their review (0.1)                                                                                       1.40 $425.00     $595.00    $446.25       $148.75         E
                                            Review all abstracts of judgment and liens against Mary Jones and the Aguirres; scanned and emailed judgments to the Aguirres; spoke
        75   3/6/2019     Koenig, Julie     to Mary about hers; emailed Ginnie the results                                                                                                   0.50 $425.00     $212.50    $180.62        $31.88        BB

        76   3/6/2019     Koenig, Julie     Review abstract against the Debtor; research case on District PACER; email Ginnie re: same                                                       0.30 $425.00     $127.50    $108.37        $19.13        BB




                                                                                                                                   3/7
                                                Case 16-33808 Document 188IsabelFiled    in TXSB on 10/29/20 Page 26 of 29
                                                                                 Mata - 16-033808
                                                                                                                              Appendix A


              Glossary          BB          Block-Billed entries, reduced by 15%
                                 E          Excessive entries, reduced by 25%
                                UN          Unnecessary work, allowed at $0.00
                                 C          Clerical work, allowed at $0.00. Amount disallowed in mixed entries included in paranthetical.
                                 A          Allowed in full
                                                                                                                                                                                                           Amount                               Disallowance
Entry           Date         Attorney                                                                  Detailed Description                                                              Rate   Hours    Requested   Allowed     Disallowed    (See Glossary)
                                            Review emails from the Trustee, Ginnie and Sylvia; reply to Sylvia's email regarding judgments against Ricardo and the need for the
         77   3/7/2019     Koenig, Julie    information sheet                                                                                                                             0.40 $425.00     $170.00    $144.50         $25.50        BB

         78   3/7/2019     Koenig, Julie    Discuss all issues regarding closing, paperwork, settlement statement, etc. with the Trustee                                                  0.20 $425.00      $85.00     $85.00          $0.00         A

         79   3/7/2019    Garcia, Charlene Gave Information Statement for Sellers and Borrowers to Erika to overnight and send with a 2 day envelope for return                           0.20 $100.00      $20.00      $0.00         $20.00         C

         80   3/8/2019     Koenig, Julie    Review Notice to the Court and Motion for Summary Judgment in the state court litigation; email Chuck re: same                                0.30 $425.00     $127.50    $127.50          $0.00         A
                                            Spoke to the Trustee about the Debtor refusing to let the workmen on the property (0.2); spoke to Brad and the police about the
         81   3/11/2019    Koenig, Julie    procedure to have her removed (0.3); reviewed the Trustee's text and responded                                                                0.60 $425.00     $255.00    $255.00          $0.00         A

                                            Spoke to the Trustee about an eviction order - he requested an emergency motion with Judge Isgur (0.1); drafted emergency motion,
                                            order for hearing, and order on motion to have the Debtor vacate the premises; (1.0); prepare and file with the Court (0.2); gave to Erika
         82   3/11/2019    Koenig, Julie    to mail out (0.1); scanned and emailed to Raquel to give to the Debtor and to Ms. Do to give to the Court (0.1)                               1.50 $425.00     $637.50    $552.50         $85.00      C (0.2)
                                            Review Court's Order on Emergency Motion to Compel the Debtor; discussed the order with Brad Shumway; discussed the order with
         83   3/11/2019    Koenig, Julie    the Trustee                                                                                                                                   0.30 $425.00     $127.50    $108.37         $19.13        BB
                                            Pull Order Granting Trustee's Emergency Motion to Compel the Debtor; email to Brad Shumway, copy the Trustee, Julie Warren and
         84   3/12/2019    Koenig, Julie    Raquel Winn                                                                                                                                   0.20 $425.00      $85.00     $72.25         $12.75        BB

         85   3/12/2019    Koenig, Julie    Review and respond to Ed Harrell's email about withdrawing from the state court litigation                                                    0.10 $425.00      $42.50     $42.50          $0.00         A

         86   3/12/2019   Garcia, Charlene Received the statement of identity from Ms. Jones. Scanned and emailed to Ginnie Rogers                                                        0.20 $100.00      $20.00     $20.00          $0.00         A
                                           Review Docket Sheet for date of hearing; (0.1); pull transcript form from Court Website and complete to order a transcript of the 1/8/19
         87   3/13/2019    Koenig, Julie hearing; (0.5); pull copy of transcribers from Court website                                                                                     0.70 $425.00     $297.50      $0.00        $297.50        UN

         88   3/13/2019    Koenig, Julie    Review Docket Sheet for motions to reconsider the Court's 1/9/19 judgment; review and respond to Mr. Aguirre's email                          0.40 $425.00     $170.00    $144.50         $25.50        BB

         89   3/13/2019    Koenig, Julie    Draft demand letter to Ms. Mata for all original deeds to 3921 N. Main Street; gave to Charlene to mail out                                   0.30 $425.00     $127.50    $127.50          $0.00         A

         90   3/13/2019    Koenig, Julie    Pull ownership history from 301 Cordell and sent to Ginnie to show Ms. Jones has owned that property since 1988                               0.20 $425.00      $85.00     $85.00          $0.00         A
                                            Pull Settlement Statement, calculate the equity for Ricardo and Sylvia; calculate the amount of judgments against them as shown on the
         91   3/13/2019    Koenig, Julie    settlement statement; discuss with the Trustee                                                                                                0.30 $425.00     $127.50    $127.50          $0.00         A
                                           Go to Ms. Mata's property to meet Brad and try to talk to her about moving - refused to obey the Court's order to move; (1.2) discussed
         92   3/13/2019    Koenig, Julie with the Trustee (0.2); - went to the U.S. Marshall's office re: same (0.8                                                                       2.40 $425.00   $1,020.00   $1,020.00         $0.00         A
                                           Review and revise Trustee's Emergency Motion for Civil Contempt (0.7); draft Order for Hearing (0.2); draft Order Granting Motion
         93   3/13/2019    Koenig, Julie (0.5); prepare and file with the Court (0.3); gave to Charlene to mail out (0.1); scanned and emailed to Ms. Do (0.1); delivered a copy to       2.20 $425.00     $935.00    $850.00         $85.00      C (0.2)
                                           Telephone call from Mr. Tow, he needs the ER Motion to Compel debtor and vacate the property along with the order. Pulled and
         94   3/13/2019   Garcia, Charlene emailed. He needs the Word form, emailed                                                                                                       0.20 $100.00      $20.00     $20.00          $0.00         A



         95   3/13/2019   Garcia, Charlene Mailed demand letter requesting deeds with self addressed envelope                                                                             0.20 $100.00      $20.00      $0.00         $20.00         C
                                           Mail out- Trustee's ER Motion Seeking Civil Contempt Relief Regarding Debtors Failure to Vacate as Ordered by the Court at Docket
         96   3/13/2019   Garcia, Charlene No. 140 and Request for Hearing                                                                                                                0.50 $100.00      $50.00      $0.00         $50.00         C
                                           REview Raquel's email regarding her mother and the hearing; pulled order of conversion and underlying motion from pacer and sent it
         97   3/15/2019    Koenig, Julie to her                                                                                                                                           0.30 $425.00     $127.50    $108.37         $19.13        BB

         98   3/18/2019    Koenig, Julie    Email Brad the information sheet and settlement statement                                                                                     0.10 $425.00      $42.50     $42.50          $0.00         A

         99   3/18/2019    Koenig, Julie    EMail the order setting hearing and Ms. Mata's objection to Bert and Ricardo/Sylvia                                                           0.20 $425.00      $85.00     $85.00          $0.00         A

        100   3/18/2019    Koenig, Julie    Prepare exhibits, exhibit & witness list; print for hearing; prepare and file with the Court                                                  1.00 $425.00     $425.00    $425.00          $0.00         A

        101   3/18/2019    Koenig, Julie    Attend hearing on Trustee's motion for civil contempt                                                                                         1.00 $425.00     $425.00    $425.00          $0.00         A

        102   3/18/2019   Garcia, Charlene Sent reminder to Julie of today's hearing                                                                                                      0.10 $100.00      $10.00      $0.00         $10.00         C




                                                                                                                                  4/7
                                                Case 16-33808 Document 188IsabelFiled    in TXSB on 10/29/20 Page 27 of 29
                                                                                 Mata - 16-033808
                                                                                                                                Appendix A


              Glossary          BB          Block-Billed entries, reduced by 15%
                                 E          Excessive entries, reduced by 25%
                                UN          Unnecessary work, allowed at $0.00
                                 C          Clerical work, allowed at $0.00. Amount disallowed in mixed entries included in paranthetical.
                                 A          Allowed in full
                                                                                                                                                                                                        Amount                               Disallowance
Entry           Date         Attorney                                                                   Detailed Description                                                          Rate   Hours    Requested   Allowed     Disallowed    (See Glossary)

        103   3/18/2019   Garcia, Charlene Received voice mail from a Mr. Stokes regarding hearing for today, forward to Julie                                                         0.20 $100.00      $20.00     $20.00          $0.00         A
                                            Draft Order after hearing on Trustee's Emergency Motion for Civil Contempt; (0.7) prepare and file with the Court;(0.2); email to Ms.
        104   3/19/2019    Koenig, Julie    Do                                                                                                                                         1.00 $425.00     $425.00    $425.00          $0.00         A

        105   3/20/2019    Koenig, Julie    Return Mary's call & left a message                                                                                                        0.10 $425.00      $42.50     $42.50          $0.00         A

        106   3/20/2019    Koenig, Julie    Attempted to return Raquel's call but mail box not set up                                                                                  0.10 $425.00      $42.50     $42.50          $0.00         A

        107   3/20/2019    Koenig, Julie    Return Pam's call; left message                                                                                                            0.10 $425.00      $42.50     $42.50          $0.00         A
                                            Telephone conference with Pam Keever regarding Ricardo's demands to see original deeds, refusal to sign information sheet, and
        108   3/20/2019    Koenig, Julie    judgments against him                                                                                                                      0.30 $425.00     $127.50    $127.50          $0.00         A

        109   3/20/2019    Koenig, Julie    Draft notice of trustee's interest in property (0.5); pull real property description (0.2); gave to Erika to have filed                    0.80 $425.00     $340.00    $297.50         $42.50      C (0.1)

        110   3/20/2019   Garcia, Charlene Notarized Acknowledgement for Julie                                                                                                         0.10 $100.00      $10.00     $10.00          $0.00         A
                                           Received telephone call from Ms. Mary Jones, needing to know the status on the property documents being signed. I advised I would
        111   3/26/2019   Garcia, Charlene discuss this will Julie and give her a call tomorrow with the status. Emailed Julie                                                         0.20 $100.00      $20.00     $20.00          $0.00         A

        112   3/27/2019    Koenig, Julie Review and respond to Charlene's email regarding information sought by Ms. Jones on the documents                                             0.10 $425.00      $42.50     $42.50          $0.00         A
                                           Received email from Julie stating to call Ms. Jones regarding her question and advise they should be signing all the paperwork in
        113   3/27/2019   Garcia, Charlene regards to the property sometime next week, left a voice mail                                                                               0.20 $100.00      $20.00     $20.00          $0.00         A

        114   4/2/2019     Koenig, Julie    Email Ricardo and Sylvia re: signing documents                                                                                             0.10 $425.00      $42.50     $42.50          $0.00         A

        115   4/4/2019     Koenig, Julie    Review and respond to Brad's email regarding Ricardo reviewing the original deed                                                           0.10 $425.00      $42.50     $42.50          $0.00         A

        116   4/11/2019    Koenig, Julie    Pull and review all emails with Ricardo, Sylvia, Bert, the Trustee and myself and the title commitment                                     1.00 $425.00     $425.00    $425.00          $0.00         A

        117   4/11/2019    Koenig, Julie    Email Ginnie for an updated Settlement Statement                                                                                           0.10 $425.00      $42.50     $42.50          $0.00         A
                                            Draft Second Emergency Motion to Compel and Order (2.1); identify, mark, highlight and prepare all exhibits for filing (1.8); email
                                            Ginnie for an updated Settlement Statement (0.1); review the statement - still has Mary Jones judgments - email Ginnie to remove them
                                            (0.2); review and mark revised Settlement Statement (0.1); prepare and file all documents (0.3); print filed documents (0.2); scanned
        118   4/11/2019    Koenig, Julie    and emailed to Ms. Do, Ricardo, Sylvia and Bert (0.2)                                                                                      5.00 $425.00   $2,125.00   $1,593.75       $531.25         E

        119   4/15/2019    Koenig, Julie    Print all documents for Ms. Reiner to sign - she did not show; gave to Charlene in case she comes later; emailed Bert re: same             0.30 $425.00     $127.50    $127.50          $0.00         A

        120   4/16/2019    Koenig, Julie    Review emails between the Trustee and Ginnie; review and print additional documents required by the title company                          0.20 $425.00      $85.00     $72.25         $12.75        BB

        121   4/16/2019    Koenig, Julie    Met with Mr. & Mrs. Reiner and Bert to review and sign documents                                                                           0.50 $425.00     $212.50    $212.50          $0.00         A
                                            Review Title Company Disclosures with Ginnie as to what they have to sign or initial; (0.4); discuss with Trustee and discuss amending
        122   4/16/2019    Koenig, Julie    the order so funds go to him to hold                                                                                                       0.60 $425.00     $255.00    $255.00          $0.00         A

        123   4/16/2019    Koenig, Julie    Review Title Company Disclosures (42 pages), mark questions for Ginnie                                                                     0.50 $425.00     $212.50    $212.50          $0.00         A

        124   4/16/2019   Garcia, Charlene Telephone call to Mrs. Mary Jones, left a voice mail regarding meeting on Friday to sign documents                                          0.10 $100.00      $10.00     $10.00          $0.00         A

        125   4/16/2019   Garcia, Charlene Notarized Trustee's Warranty Deed and Vender's Lien- Mrs. Reiner                                                                            0.20 $100.00      $20.00     $20.00          $0.00         A

                                            Scan highlighted Title Company Disclosures to myself and Charlene; go through the documents with Charlene so she can meet with
                                            Ms. Jones to get everything signed and notarized; email highlighted Disclosures to Bert Reiner with instructions on what his parents
        126   4/17/2019    Koenig, Julie    need to fill out and request for original by Monday, 4/22/19; email highlighted Disclosures to Mr & Mrs. Aguirre with same instructions    0.50 $425.00     $212.50    $180.62         $31.88        BB

        127   4/17/2019   Garcia, Charlene Received Title Company Disclosures and reviewed with Julie                                                                                  0.30 $100.00      $30.00     $30.00          $0.00         A

        128   4/17/2019   Garcia, Charlene Left voice mail for Mary Jones regarding meeting on Friday                                                                                  0.10 $100.00      $10.00     $10.00          $0.00         A

        129   4/17/2019   Garcia, Charlene Telephone call from Mary Jones, set up meeting on Friday to sign and notarize documents. Explained what the documents were                  0.30 $100.00      $30.00     $30.00          $0.00         A




                                                                                                                                    5/7
                                                Case 16-33808 Document 188IsabelFiled    in TXSB on 10/29/20 Page 28 of 29
                                                                                 Mata - 16-033808
                                                                                                                              Appendix A


              Glossary          BB          Block-Billed entries, reduced by 15%
                                 E          Excessive entries, reduced by 25%
                                UN          Unnecessary work, allowed at $0.00
                                 C          Clerical work, allowed at $0.00. Amount disallowed in mixed entries included in paranthetical.
                                 A          Allowed in full
                                                                                                                                                                                                     Amount                               Disallowance
Entry           Date         Attorney                                                                  Detailed Description                                                        Rate   Hours    Requested   Allowed     Disallowed    (See Glossary)
                                           Met with Mary Jones to sign and notarize documents, Trustee's Warranty Deed and Vendors Lien, Settlement Statement, and Title
        130   4/19/2019   Garcia, Charlene Company Disclosures                                                                                                                      0.50 $100.00      $50.00     $50.00          $0.00         A

        131   4/22/2019    Koenig, Julie    Discuss documents with Charlene - still missing the Title documents from the Reiner's and everything from the Aguirre's.                0.20 $425.00      $85.00     $85.00          $0.00         A

        132   4/22/2019   Garcia, Charlene Received voice mail from Mary Jones with her social security number to add to the paperwork signed on Friday. Updated paperwork          0.20 $100.00      $20.00     $20.00          $0.00         A

        133   4/22/2019   Garcia, Charlene Made copies and scanned all documents signed from Mary Jones and Olivia Reiner                                                           0.30 $100.00      $30.00      $0.00         $30.00         C

        134   4/23/2019    Koenig, Julie    Review Trustee's email re: Title Documents and Settlement Statement; pull latest settlement statement and email to him                  0.20 $425.00      $85.00     $85.00          $0.00         A

        135   4/23/2019    Koenig, Julie    Prepare for motion for sanctons hearing                                                                                                 1.00 $425.00     $425.00    $425.00          $0.00         A

        136   4/23/2019    Koenig, Julie    Attend hearing on Motion for Sanctions; stay for originals to be copied; gave originals to Brad to take to the Title Company            2.00 $425.00     $850.00    $850.00          $0.00         A

        137   4/23/2019    Koenig, Julie    Discuss closing, case and motion to amend with the Trustee                                                                              0.30 $425.00     $127.50    $127.50          $0.00         A

        138   4/23/2019    Koenig, Julie    Review lawsuit filed by Olivia against Isabel in County Civil Court at Law #1; review docket sheet, etc                                 0.50 $425.00     $212.50    $212.50          $0.00         A

        139   4/23/2019    Koenig, Julie    Two Conference calls with the Trustee & Bert re: lawsuit                                                                                0.30 $425.00     $127.50    $127.50          $0.00         A

        140   4/23/2019    Koenig, Julie    Discuss lawsuit with Jim Stokes; email him a copy                                                                                       0.20 $425.00      $85.00     $85.00          $0.00         A

        141   4/23/2019    Koenig, Julie    Emails with the Trustee and Ginnie regarding the lawsuit and the impact on today's closing                                              0.20 $425.00      $85.00     $85.00          $0.00         A
                                            Review Isabel's appeal - should have been dismissed after March 15 if defects not cured; emailed Case Manager re: same; reviewed her
        142   4/23/2019    Koenig, Julie    response.                                                                                                                               0.20 $425.00      $85.00     $85.00          $0.00         A

        143   4/23/2019   Garcia, Charlene Received the Title Company Disclosures from Mrs. Reiner, they were left on my chair. Scanned and saved                                   0.20 $100.00      $20.00      $0.00         $20.00         C

        144   4/23/2019   Garcia, Charlene Gathered all the signed documents from Mrs. Reiner and Mrs. Jones, gave to Julie per today's hearing                                     0.20 $100.00      $20.00      $0.00         $20.00         C
                                           Attended the Trustee's Hearing on Second Emergency Motion to Compel. Notarized the Trustee's Warranty Deed and Vendors Lien
        145   4/23/2019   Garcia, Charlene and Title Company Disclosures for Mr. & Mrs. Aguirre                                                                                     1.00 $100.00     $100.00    $100.00          $0.00         A
                                           Mailed copies of the Settlement Statement, Title Company Disclosures, Trustee's Special Warranty Deed, Identity Document and the
        146   4/23/2019   Garcia, Charlene Nonsuit document to Mrs. Jones and Mrs. Reiner                                                                                           0.20 $100.00      $20.00      $0.00         $20.00         C

        147   4/24/2019    Koenig, Julie    Check state court litigation - dismissal not filed; save all documents filed in the case                                                0.50 $425.00     $212.50    $180.62         $31.88        BB

        148   4/24/2019    Koenig, Julie    Discuss removal of state court case with the Trustee; discuss amended order with Ginnie & Pam re: what is needed for closing            0.30 $425.00     $127.50    $127.50          $0.00         A
                                            Draft Notice of Removal of State Court Lawsuit (2.1); prepare and file with the Court (0.4); copied, scanned & gave to Charlene for
        149   4/24/2019    Koenig, Julie    filing in State Court proceeding                                                                                                        2.80 $425.00   $1,190.00   $1,062.50       $127.50      C (0.3)

        150   4/24/2019    Koenig, Julie    Reviewed filing in State Court Lawsuit; downloaded filed document; saved to file                                                        0.20 $425.00      $85.00     $72.25         $12.75        BB

        151   4/24/2019    Koenig, Julie    Discussed motion for amended order of sale with the Trustee                                                                             0.20 $425.00      $85.00     $85.00          $0.00         A

        152   4/24/2019    Koenig, Julie    Draft Expedited Motion & Order to Amend Sales Order(2.5) email to Ginnie, Pam & the Trustee                                             2.60 $425.00   $1,105.00   $1,105.00         $0.00         A

        153   4/24/2019    Koenig, Julie    Discuss motion and order with Ginnie and Pam; make suggested revisions                                                                  0.20 $425.00      $85.00     $85.00          $0.00         A

        154   4/24/2019    Koenig, Julie    Review Trustee's emailed comments to motion and order; make revisions re: same                                                          0.20 $425.00      $85.00     $85.00          $0.00         A

        155   4/24/2019    Koenig, Julie    Prepare and file motion, exhibit and order with the Court; scan and email to Ms. Do; gave to Erika to mail out                          0.40 $425.00     $170.00    $127.50         $42.50      C (0.1)

        156   4/24/2019    Koenig, Julie    Spoke to Ginnie and Pam re: underwriters won't allow closing until 15 days after amended order signed                                   0.10 $425.00      $42.50     $42.50          $0.00         A

        157   4/24/2019   Garcia, Charlene Efiled Notice of Removal of State Court Action regarding Olivia Reiner. Mailed to Mrs. Reiner, Mrs. Mata and James Stokes                0.30 $100.00      $30.00     $30.00          $0.00         A

        158   4/24/2019   Garcia, Charlene Received file stamp copy of Notice of Removal, saved, printed and forward to Julie                                                       0.20 $100.00      $20.00      $0.00         $20.00         C

        159   4/24/2019   Garcia, Charlene Saved Motion to Amend Order Approving Sale                                                                                               0.20 $100.00      $20.00      $0.00         $20.00         C




                                                                                                                                   6/7
                                                Case 16-33808 Document 188IsabelFiled    in TXSB on 10/29/20 Page 29 of 29
                                                                                 Mata - 16-033808
                                                                                                                           Appendix A


              Glossary          BB          Block-Billed entries, reduced by 15%
                                 E          Excessive entries, reduced by 25%
                                UN          Unnecessary work, allowed at $0.00
                                 C          Clerical work, allowed at $0.00. Amount disallowed in mixed entries included in paranthetical.
                                 A          Allowed in full
                                                                                                                                                                                                         Amount                                Disallowance
Entry           Date         Attorney                                                                 Detailed Description                                                            Rate     Hours   Requested    Allowed     Disallowed    (See Glossary)

        160   4/25/2019    Koenig, Julie    Download and review amended order for sale; save and email to Ginnie, Pam and the Trustee                                                   0.20 $425.00      $85.00      $85.00          $0.00         A

        161   4/25/2019   Garcia, Charlene Received Amended Order Approving Sale of Real Property, saved                                                                                0.10 $100.00      $10.00       $0.00         $10.00         C

        162   4/25/2019   Garcia, Charlene Received voice mail from Mrs. Jones, forward to Julie she wants a status check on the Motion to Sale                                         0.20 $100.00      $20.00      $20.00          $0.00         A

        163   4/29/2019    Koenig, Julie    Review Court's Order Setting Rule 7016 conference, calendar dates, check certificate of mailing - mailed to the Plaintiff                   0.50 $425.00     $212.50     $180.62         $31.88        BB

        164   5/8/2019    Garcia, Charlene Notarized Title Company Disclosure for Rodney Tow, scanned and forward to Ginnie Rogers                                                      0.30 $100.00      $30.00      $20.00         $10.00      C (0.1)

        165   5/9/2019    Garcia, Charlene Scanned the Settlement Statement and emailed to Ginnie Rogers                                                                                0.10 $100.00      $10.00       $0.00         $10.00         C

        166   5/13/2019   Garcia, Charlene Received Trustee's Report of Sale, saved                                                                                                     0.10 $100.00      $10.00      $10.00          $0.00         A

        167   5/16/2019    Koenig, Julie    Request updated invoice from accounting; discuss fees with the Trustee                                                                      0.20 $425.00      $85.00      $85.00          $0.00         A
                                            Go through fees, mark fees attributable to Ricardo, Sylvia & Olivia; (0.4); spreadsheet by date, name & amount; (0.5); gave to Charlene
        168   5/16/2019    Koenig, Julie    to add expenses                                                                                                                             1.00 $425.00     $425.00     $382.50         $42.50      C (0.1)

                                           Reviewed billing sheet per Julie's request. Emailed Noelle to forward March and April postage sheets. Reviewed postage sheets, the
        169   5/16/2019   Garcia, Charlene postage is included on the billing but with the last date of month. Emailed S. Henderson to please correct the postage dates on the bill     0.30 $100.00      $30.00      $30.00          $0.00         A
                                           Telephone call with Ms. Henderson, discussed the billing postage. She will correct the bill and forward. Reviewed and discussed with
        170   5/16/2019   Garcia, Charlene Julie                                                                                                                                        0.30 $100.00      $30.00      $30.00          $0.00         A

        171   5/29/2019    Koenig, Julie    Pull Order for Conference in Adversary; email to Bert                                                                                       0.20 $425.00      $85.00      $85.00          $0.00         A

        172   6/3/2019    Garcia, Charlene Received telephone call from Trustee Rodney Tow, he needs to know if accounting can set up the bill in a spreadsheet. Emailed Susan          0.20 $100.00      $20.00      $20.00          $0.00         A

        173   6/5/2019     Koenig, Julie    Read and respond to Raquel's email regarding a distribution to Ms. Mata                                                                     0.10 $425.00      $42.50      $42.50          $0.00         A
                                            Review email from the CPA re: tax cost basis and taxes due from sale; look up date her mother died; pull HUD statement for amount of
        174   6/10/2019    Koenig, Julie    taxes paid; respond to CPA's email re: same; forward him the HUD statement                                                                  0.30 $425.00     $127.50     $108.37         $19.13        BB

        175   6/10/2019    Koenig, Julie    REview CPA's email regarding the tax return; look up my fees and expenses through May and send the amount to him                            0.10 $425.00      $42.50      $42.50          $0.00         A

        176   6/11/2019    Koenig, Julie    Attend scheduling conference, Adversary dismissed                                                                                           0.50 $425.00     $212.50     $212.50          $0.00         A

        177   6/21/2019   Garcia, Charlene Received a voice mail from Mary Jones, forward to Julie                                                                                      0.10 $100.00      $10.00       $0.00         $10.00         C

        178   6/27/2019    Koenig, Julie    Review Trustee's First Amended Expedited Motion to Authorize Interim Distribution and exhibits                                              0.50 $425.00     $212.50     $212.50          $0.00         A
                                            Download and print Trustee's Amended Motion to Distribute Funds, Exhibits & Order (0.2); prepare & print exhibit cover sheets (0.2);
        179   7/9/2019     Koenig, Julie    email the Trustee re: the exhibit list.                                                                                                     0.50 $425.00     $212.50       $0.00        $212.50         C

                                           Prepared trustee's exhibit notebooks per hearing scheduled Thursday 7/11/19 regarding Trustee's First Amended Expedited Motion to
        180   7/9/2019    Garcia, Charlene Authorize Trustee to Make Interim Distribution                                                                                               1.00 $100.00     $100.00     $100.00          $0.00         A

        181   7/10/2019    Koenig, Julie    Prepare for hearing on Trustee's Motion to Distribute Funds                                                                                 1.50 $425.00     $637.50     $637.50          $0.00         A

        182   7/11/2019    Koenig, Julie    Prepare for and attend hearing on Trustee's amended motion                                                                                  1.00 $425.00     $425.00     $425.00          $0.00         A

        183   7/12/2019    Koenig, Julie    Review and save Order on Amended Motion for Interim Distributions                                                                           0.10 $425.00      $42.50      $42.50          $0.00         A

        184   7/12/2019    Koenig, Julie    Email the Trustee Mary's address for her check                                                                                              0.10 $425.00      $42.50       $0.00         $42.50         C

        185   8/5/2019     Koenig, Julie    Draft interim fee application, order & notice                                                                                               3.20 $425.00    $1,360.00   $1,360.00         $0.00         A

              Totals:                                                                                                                                                                 107.30           $41,410.00 $38,177.07      $3,232.93




                                                                                                                               7/7
